 

: Case 2:21-cr-20037-LVP-RSW ECF No. 42, PagelD.143 Filed 04/21/21 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

FILED USDC - CLRK DET
2021 APR 21 pud:d6

United States of America,
Criminal No. 21-cr-20037

Plaintiff,
Honorable Linda V. Parker

Violations:
18 U.S.C. § 922(g)(1)

D-1 Kalon Shade,
D-2 Darnell Lee, Jr., -
D-3 Christopher Calwise,

Defendants.

SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 922(g)(1)
Felon in Possession of a Firearm
On or about January 6, 2021, in the Eastern District of Michigan, and
elsewhere, defendant KALON SHADE, knowing that he had been previously ©
convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed a firearm, that is: one (1) Ruger P90 .45 ACP, bearing serial

number: 661-25194, said firearm having previously traveled in interstate and/or

foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1).
» Case 2:21-cr-20037-LVP-RSW ECF No. 42, PagelD.144 Filed 04/21/21 Page 2 of 6

COUNT TWO
18 U.S.C. § 922(g)(1)
Felon in Possession of a Firearm
On or about January 6, 2021, in the Eastern District of Michigan, and
elsewhere, defendant DARNELL LEE JR., knowing that he had been previously
convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed a firearm, that is: one (1) Ruger P90 .45 ACP, bearing serial

number: 661-25194, said firearm having previously traveled in interstate and/or

foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1).

COUNT THREE
18 U.S.C. § 922(g)(1)
Felon in Possession of a Firearm

On or about November 20, 2020, in the Eastern District of Michigan, and
elsewhere, defendant KALON SHADE, knowing that he had been previously
convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed a firearm, that is: one (1) TNW (Tech Network Inc.) Model
ASR (Aero Surveillance Rife) 9 x 19mm caliber semi-automatic pistol, bearing

serial number M2279, said firearm having previously traveled in interstate and/or

foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1).
» Case 2:21-cr-20037-LVP-RSW ECF No. 42, PagelD.145 Filed 04/21/21 Page 3 of 6

COUNT FOUR
18 U.S.C. § 922(g)(1)
Felon in Possession of a Firearm

On or about November 20, 2020, in the Eastern District of Michigan, and
elsewhere, defendant DARNELL LEE JR., knowing that he had been previously
convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed a firearm, that is: one (1) TNW (Tech Network Inc.) Model
ASR (Aero Surveillance Rife) 9 x 19mm caliber semi-automatic pistol, bearing

serial number M2279, said firearm having previously traveled in interstate and/or

foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1).

COUNT FIVE
18 U.S.C. § 922(g)(1)
Felon in Possession of a Firearm

On or about November 20, 2020, in the Eastern District of Michigan, and
elsewhere, defendant CHRISTOPHER CALWISE, knowing that he had been
previously convicted of a crime punishable by imprisonment for a term exceeding
one year, knowingly possessed a firearm, that is: one (1) TNW (Tech Network
Inc.) Model ASR (Aero Surveillance Rife) 9 x 19mm caliber semi-automatic
pistol, bearing serial number M2279, said firearm having previously traveled in

interstate and/or foreign commerce, in violation of Title 18, United States Code,

Section 922(g)(1).

 
 

« Case 2:21-cr-20037-LVP-RSW ECF No. 42, PagelD.146 Filed 04/21/21 Page 4 of 6

FORFEITURE ALLEGATIONS
(18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c))

The allegations contained in this Indictment are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeiture pursuant to Title
18, United States Code, Section 924(d) together with Title 28, United States Code,
Section 2461.

Upon being convicted of violating Title 18, United States Code, Section 922,
as set forth in this Indictment, the convicted defendants KALON SHADE,
DARNELL LEE JR., and CHRISTOPHER CALWISE shall forfeit to the United
States any firearm and ammunition involved in the offense, pursuant to Title 18,
United States Code, Section 924(d)(1) together with Title 28, United States Code,
Section 2461(c), including but not limited to:

e One (1) Ruger P90 .45 ACP, bearing serial number: 661-25194, and

e One (1) TNW (Tech Network Inc.) Model ASR (Aero Surveillance Rife) 9 x
» Case 2:21-cr-20037-LVP-RSW ECF No. 42, PagelD.147 Filed 04/21/21 Page 5 of 6

19mm caliber semi-automatic pistol, bearing serial number M2279

THIS IS A TRUE BILL

s/ Grand Jury Foreperson

 

GRAND JURY FOREPERSON

SAIMA S. MOHSIN
Acting United States Attorney

CRAIG WININGER
Chief, Violent and Organized Crime Unit

s/ Ranya Elzein

RANYA ELZEIN
Assistant United States Attorney

 

Dated: April 21, 2021
Case 2:21-cr-20037-LVP-RSW ECF No. 42, PagelD.148 Filed 04/21/21 Page 6 of 6

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

United States District Court Criminal Case Cover Sheet Case Number:
Eastern District of Michigan 21-cr-20037
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects. —
‘Companion Case Information ___ | Companion Case Number: on oe
This may be a companion case based on LCrR 57.10(b)(4)': oe z
am fh
- Smet
DYes WINo AUSA’s Initials: = £E es
= , pe
Case Title: USA v. Kalon Shade, et al. iG =
eX
County where offense occurred: Wayne My S
frond
Offense Type: Felony bi
Indictment — based upon LCrR 57.10 (d) [Complete Superseding section below].
Superseding to Case No: 21-cr-20037 Judge: Linda V. Parker
Reason:
Embraces same subject matter but adds the additional defendants or charges below:
Defendant Name Charges Prior Complaint (if applicable

D-1 Kalon Shade 18 U.S.C. 922(g)(1)
D-2 Darnell Lee, Jr.
D-3 Christopher Calwise

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

(ie
April 21, 2021 een ee

Date Ranya Elzein (609088Z(Ohi
Assistant United State Orney
211 W. Fort Street, Suite 2001

Detroit, MI 48226
ranya.elzein@usdoj.gov
(313) 226-9518

    

 

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already

been terminated.
